 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)

 

US $63,000.00

 

POSITIVEID CORP.

10% CONVERTIBLE REDEEMABLE NOTE

DUE APRIL 19, 2017

 

FOR VALUE RECEIVED, PositiveID Corp. (the “Company”) promises to pay to the
order of LG CAPITAL FUNDING, LLC and its authorized successors and Permitted
Assigns, defined below, (“Holder”), the aggregate principal face amount of Sixty
Three Thousand Dollars exactly (U.S. $63,000.00) on April 19, 2017 (“Maturity
Date”) and to pay interest on the principal amount outstanding hereunder at the
rate of 10% per annum commencing on April 19, 2016. The interest will be paid to
the Holder in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note. This Note contains a 5% OID
such that the purchase price is $60,000.00. The principal of, and interest on,
this Note are payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein. Permitted Assigns means any Holder
assignment, transfer or sale of all or a portion of this Note accompanied by an
Opinion of Counsel as provided for in Section 2(f) of the Securities Purchase
Agreement.

 

______ 

Initials

 

 

 

 

This Note is subject to the following additional provisions:

 

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith. To the extent that Holder subsequently
transfers, assigns, sells or exchanges any of the multiple lesser denomination
notes, Holder acknowledges that it will provide the Company with Opinions of
Counsel as provided for in Section 2(f) of the Securities Purchase Agreement.

 

2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (“Act”), applicable state securities laws and
Sections 2(f) and 5(f) of the Securities Purchase Agreement. Any attempted
transfer to a non-qualifying party shall be treated by the Company as void.
Prior to due presentment for transfer of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Company’s records as the owner hereof for all other purposes, whether or not
this Note be overdue, and neither the Company nor any such agent shall be
affected or bound by notice to the contrary. Any Holder of this Note electing to
exercise the right of conversion set forth in Section 4(a) hereof, in addition
to the requirements set forth in Section 4(a), and any prequalified prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted (“Notice of Conversion”) in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date. All notices
of conversion will be accompanied by an Opinion of Counsel.

 

4. (a) The Holder of this Note is entitled, at its option, at any time, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company’s common stock (the “Common Stock”) at a
price (“Conversion Price”) for each share of Common Stock equal to 65% of the
lowest closing bid of the Common Stock as reported on the National Quotations
Bureau OTC Markets exchange which the Company’s shares are traded or any
exchange upon which the Common Stock may be traded in the future (“Exchange”),
for the fifteen prior trading days including the day upon which a Notice of
Conversion is received by the Company (provided such Notice of Conversion is
delivered together with an Opinion of Counsel, by fax or other electronic method
of communication to the Company after 4 P.M. Eastern Standard or Daylight
Savings Time if the Holder wishes to include the same day closing price). If the
shares have not been delivered within 3 business days, the Notice of Conversion
may be rescinded. Such conversion shall be effectuated by the Company delivering
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion. Accrued, but unpaid interest shall be
subject to conversion. No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share. To the extent the Conversion Price of the
Company’s Common Stock closes below the par value per share, the Company will
take all steps necessary to solicit the consent of the stockholders to reduce
the par value to the lowest value possible under law. The Company agrees to
honor all conversions submitted pending this increase. In the event the Company
experiences a DTC “Chill” on its shares, the conversion price shall be decreased
to 55% instead of 65% while that “Chill” is in effect. In no event shall the
Holder be allowed to effect a conversion if such conversion, along with all
other shares of Company Common Stock beneficially owned by the Holder and its
affiliates would exceed 9.9% of the outstanding shares of the Common Stock of
the Company.

 

______ 

Initials

 

2

 

 

(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 10% per annum. Interest shall be paid by the Company in Common Stock
(“Interest Shares”). Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 

(c) The Notes may be prepaid with the following penalties: (i) if the note is
prepaid within 90 days of the issuance date, then at 120% of the face amount
plus any accrued interest; (ii) if the note is prepaid within 91 days after the
issuance date but less than 180 days after the issuance date, then at 135% of
the face amount plus any accrued interest. This Note may not be prepaid after
the 180th day. Such redemption must be closed and funded within 3 days of giving
notice of redemption of the right to redeem shall be null and void.

 

(d) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization (excluding an increase in authorized
capital) or other change or exchange of outstanding shares of the Common Stock,
other than a forward or reverse stock split or stock dividend, or (iii) any
consolidation or merger of the Company with or into another person or entity in
which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a “Sale Event”), then, in each case, the Company
shall, upon request of the Holder, redeem this Note in cash for 150% of the
principal amount, plus accrued but unpaid interest through the date of
redemption, or at the election of the Holder, such Holder may convert the unpaid
principal amount of this Note (together with the amount of accrued but unpaid
interest) into shares of Common Stock immediately prior to such Sale Event at
the Conversion Price.

 

(e) In case of any Sale Event (not to include a sale of all or substantially all
of the Company’s assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

______ 

Initials

 

3

 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described “Events of Default” shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) become insolvent (which does not include a “going
concern opinion); (2) admit in writing its inability to pay its debts generally
as they mature; (3) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; (4) apply for or consent to the appointment of
a trustee, liquidator or receiver for its or for a substantial part of its
property or business; (5) file a petition for bankruptcy relief, consent to the
filing of such petition or have filed against it an involuntary petition for
bankruptcy relief, all under federal or state laws as applicable; or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

______ 

Initials

 

4

 

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h) Defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTC Markets exchange) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than 10 consecutive days
or ceases to file its 1934 act reports with the SEC;

 

(j) If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board;

 

(k) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which supports the removal of a restrictive legend; or

 

(l) The Company shall not replenish the reserve set forth in Section 12, within
3 business days of the request of the Holder.

 

(m) The Company shall be delinquent in its periodic report filings with the
Securities and Exchange Commission; or

 

(n) The Company shall cause to lose the “bid” price for its stock in a market
(including the OTC marketplace or other exchange).

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6 month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period as
a base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

 

______ 

Initials

 

5

 

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder. This Note may not be assigned without the prior written consent of the
Company.

 

11. The Company represents that it is not a “shell” issuer and that if it
previously has been a “shell” issuer that at least 12 months have passed since
the Company has reported Form 10 type information indicating it is no longer a
“shell issuer.

 

12. The Company shall issue irrevocable transfer agent instructions reserving
38,769,000 shares of its Common Stock for conversions under this Note (the
“Share Reserve”). Upon full conversion of this Note, any shares remaining in the
Share Reserve shall be cancelled. The Company shall pay all transfer agent costs
associated with issuing and delivering the share certificates to the Holder, as
well as maintaining the Share Reserve. If such amounts are to be paid by the
Holder, it may deduct such amounts from the Conversion Price. The company should
at all times reserve a minimum of four times the amount of shares required if
the note would be fully converted. The Holder may reasonably request increases
from time to time to reserve such amounts. The Company will instruct its
transfer agent to provide the outstanding share information to the Holder in
connection with its conversions.

 

______ 

Initials

 

6

 

 

13. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York or in the Federal courts sitting in the county or city of New York. This
Agreement may be executed in counterparts, and the facsimile transmission of an
executed counterpart to this Agreement shall be effective as an original.

 

______ 

Initials

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: ________________

 

  POSITIVEID CORP.         By:           Title:  

 

______ 

Initials

 

8

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of PositiveID Corp. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address:  _______________________________________________________________

_______________________________________________________________

 

SSN or EIN:  ____________________________

Shares are to be registered in the following name:
 ______________________________________

 

Name: ______________________________________________

Address:  ____________________________________________

Tel:  __________________________________

Fax: __________________________________

SSN or EIN: ____________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _______________________________________________________

Address:  ____________________________________________________________

 

______ 

Initials

 

9

 

 